ITEMID: 001-4888
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 1998
DOCNAME: BROWN v. THE UNITED KINGDOM
IMPORTANCE: 3
CONCLUSION: Inadmissible
TEXT: The applicant, a Canadian citizen born in 1931, is resident in London.
A. Particular facts of the case
In 1988, the applicant was practising as a solicitor in Stratford, East London. In June of that year, he met JDS at a Magistrates Court. JDS proposed that he and the applicant go into business together at an office in Poland Street, Soho, London. JDS was to provide the applicant with legal clerking services in return for receiving 50% of all monies received. This arrangement was started about a month later.
Unbeknown to the applicant, JDS recently had been released from prison following a 5 year sentence for conspiring to obtain property by deception and fraudulent trading.
In about September 1988, this fact was intimated to the applicant by a fellow solicitor. The applicant states that before he had an opportunity to confront JDS, another solicitor bought the practice from him for the sum of £10,000. The applicant did not inform the purchaser of JDS's background.
Whilst working with the applicant, JDS had forged the applicant's signature on cheques causing losses of about £57,000. In the subsequent arrangement, losses to members of the public amounted to almost £500,000.
After he had sold the practice, the police had occasion to question the applicant about his dealings with JDS, and took a statement from him. No criminal prosecution ever occurred.
Following this, there was a civil action in the High Court against JDS and the solicitor to whom the applicant sold the business. In the course of this trial, the applicant gave evidence on oath about his involvement with JDS.
Following this trial, in early 1990 the Solicitors Complaints Bureau (SCB) wrote to the applicant. Correspondence passed between them.
On 27 November 1995, proceedings were issued against the applicant for professional misconduct. He eventually faced three allegations:
1. that he had been guilty of conduct unbefitting a solicitor in that he established and operated a solicitor's practice principally managed by an unqualified clerk in circumstances which were improper having regard to the extent of his knowledge of the said clerk and the supervision provided;

2. that he had been guilty of conduct unbefitting a solicitor in that, being in possession of information indicating that the said clerk was dishonest, having been convicted of serious offences of dishonesty and sentenced to a term of imprisonment, he failed to take any reasonable or sufficient steps to protect the profession or the public; and

3. that he had been guilty of conduct unbefitting a solicitor and/or failed to comply with Rule 7 of the Solicitors Practice Rules 1987 and 1988 (fee sharing) in that he established and operated a solicitor's practice on the basis that the said unqualified clerk would be entitled to receive one half of the gross fees thereof to cover, inter alia, office overheads for which the said clerk was to be responsible.
The hearing of the Solicitors Complaints Tribunal (SCT) took place on 12 March 1996. The applicant represented himself. At the conclusion of the hearing the charges were found to be proved against him and he was fined a total of £10,000. In their written findings of 17 May 1996 the SCT divided the sum between the three charges.
On 25 March 1996, the applicant appealed to the Queen's Bench Division of the High Court. Correspondence began between himself and the court with regard to the length of time required for the hearing. The applicant's estimation was for a two day hearing. The court allotted 1.5 to 2 hours.
The hearing was on 5 November 1996 and lasted for half an hour. The applicant had provided a skeleton argument and a lengthy list of authorities beforehand.
The issues raised on appeal were the same as those raised before the SCT. The applicant did not question the facts as found by the SCT, but claimed that all the evidence against him was technically inadmissible and therefore there was no case against him. The evidence consisted of the statement made to the police, the evidence given by the applicant in the civil trial and correspondence between the applicant and the SCB.
In the Divisional Court's judgment of 5 November, rejecting the applicant's appeal and holding him liable in costs, the Lord Chief Justice held that the SCT had a discretion not to apply the strict rules of evidence. He observed that the applicant had also consented to the police evidence going before the SCT. Insofar as the applicant argued that the evidence given on oath in the civil proceedings should not have been used against him as it infringed his right to self-incrimination, Lord Bingham held that:
"[the applicant] is not being sued or prosecuted for any statement that he made in the witness box. He is the subject of Disciplinary Tribunal proceedings not as a result of what he said in the witness box but of what he did [in relation to JDS]".
On 20 November 1996, the applicant applied for leave to appeal to the Court of Appeal. There was a brief hearing on 4 June 1997 after which that application was rejected. Costs were awarded against him.
B. Relevant domestic law
Proceedings against solicitors are governed by the Solicitors Act 1974, as amended, and give the SCT the power to fine solicitors, suspend them from practice or to strike them off the practitioners’ roll. The limits of the fines may be increased in line with inflation by secondary legislation. In 1974, the amount was limited to £750. In 1983, this was increased to £3,000. On 1 June 1990, the sum was increased to £5,000 in respect of each offence proved against the solicitor. For the purposes of the Act, the relevant date is that of the hearing.
Section 48(4) of the Solicitors Act 1974 states that the fine is to be considered as if it was made by a High Court Judge. As with any civil debt, if the amount remains unpaid, the defaulter is liable to imprisonment on default for a period of up to one year (section 4(4) Debtors Act 1869). In the case of solicitors, this is also a breach of their position as an officer of the court under which they can be committed to prison under the discretionary ground in section 1 of the Debtors Act.
